Exhibit 10.2

Prudential Investment Management, Inc. (“PIM”)

The Prudential Insurance Company of America (“Prudential”)

Prudential Retirement Insurance and Annuity Company (“PRIAC”)

Each Prudential Affiliate under the Note Agreement referred to below

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

September 16, 2010

NORTHWEST PIPE COMPANY

5721 SE Columbia Way, Suite 200

Vancouver, Washington 98661

 

  Re: Seventh Amendment and Limited Waiver to Amended and Restated Note

           Purchase and Private Shelf Agreement dated as of May 31, 2007

Ladies and Gentlemen:

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 31, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), by and between
Northwest Pipe Company, an Oregon corporation (the “Company”), on the one hand,
and PIM, Prudential, PRIAC and each Prudential Affiliate (as therein defined)
that becomes bound by certain provisions thereof (together with PIM, Prudential
and PRIAC and their respective successors and Transferees, collectively, the
“Purchasers”), on the other hand. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Note Agreement (after
giving effect to any amendments of such terms in this letter agreement).

1. Limited Waivers and Related Agreements. Pursuant to the request of the
Company and the provisions of paragraph 11C of the Note Agreement, and subject
to the terms and conditions of this letter agreement:

(a) The Purchasers hereby waive compliance by the Company with each of the
financial covenants set forth in paragraphs 6A (Financial Covenants) and 6K
(Compliance with Asset Coverage Ratio) of the Note Agreement (and any
requirement that the Company deliver any additional Officer’s Certificate
demonstrating compliance with such covenants for such period) for the Company’s
fiscal quarter ending June 30, 2010.

(b) The Purchasers hereby waive compliance by the Company with the provisions
set forth in the section 2 (“Agreement Regarding December 2009 Financial
Covenants”) of each of the following letter agreements between the Company and
the Purchasers: (i) Fourth Amendment to Amended and Restated Note Purchase and
Private Shelf Agreement, dated April 15, 2010, (ii) Fifth Amendment and Limited
Consent to Amended and Restated Note Purchase and Private Shelf Agreement, dated
July 23, 2010, and (iii) Sixth Amendment and Temporary Waiver to Amended and
Restated Note Purchase and Private Shelf Agreement, dated July 30, 2010.



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 2

 

(c) The Company has advised the Purchasers that it expects to restate its
financial statements for its fiscal years ending December 31 of each of 2007,
2008 and 2009 (the “Restatement”). Any Events of Default that may have occurred
under the Note Agreement by reason of any certification previously provided by
any officer of the Company in any Officer’s Certificate with respect to
financial statements of the Company delivered under the Note Agreement being
rendered inaccurate or misleading as a result of such restatement, are hereby
waived. The Company and Purchasers further agree that the Restatement will not
be used to retest compliance with any of the financial covenants set forth in
paragraphs 6A (Financial Covenants) and 6K (Compliance with Asset Coverage
Ratio) of the Note Agreement for any prior period through June 30, 2010.

(d) The Purchasers and the Company agree that (i) the foregoing limited waivers
and agreements by the Purchasers are conditioned on the Restatement being
consistent in all material respects with the draft restatement delivered by the
Company to the Purchasers on August 31, 2010, and (ii) the foregoing limited
waivers do not constitute waivers of any other Default or Event of Default now
existing or hereafter arising, whether known or unknown by any of the
Purchasers.

2. Amendments. Pursuant to the request of the Company and the provisions of
paragraph 11C of the Note Agreement, and subject to the terms and conditions of
this letter agreement, the Purchasers hereby agree with the Company that the
Note Agreement shall be amended as follows:

(a) Paragraph 2C is hereby amended and restated in its entirety to read as
follows:

2C. Interest Enhancement Payments.

The Company agrees that it will pay from time to time additional interest on
each of the Notes outstanding (i) as of the Third Amendment Effective Date,
through but excluding the Seventh Amendment Effective Date, equal to a per annum
rate of 1.75% (the “Original Interest Enhancement Rate”), and (ii) as of the
Seventh Amendment Effective Date, and thereafter, equal to a per annum rate of
2.00% (the “Second Interest Enhancement Rate”), in each case, computed on the
principal amount outstanding from time to time of each such Note beginning on
the Third Amendment Effective Date, and such additional interest with respect to
any such Note will be payable (any payment from time to time of such additional
interest being referred to as an “Interest Enhancement Payment”) from time to
time on each interest payment date for such Note in the manner specified herein
or in such Note, as applicable. Notwithstanding the foregoing, if the Company
demonstrates after the Seventh Amendment Effective Date that the Consolidated
Total Leverage Ratio is less than 4.50:1.00 at the time it delivers its
financial statements and related Officer’s Certificate in accordance with
paragraphs 5A(i) or 5A(ii), as the case may be, then the Second Interest
Enhancement Rate shall be adjusted to 1.75% beginning on such date of delivery;
provided, however, that (x) if the Consolidated Total Leverage Ratio at any time
is equal to or greater than 4.50:1.00, then the rate shall be adjusted to the
Second Interest Enhancement Rate immediately at such time, and (y) if the
Company’s financial statements and related Officer’s Certificate are not
delivered when due in accordance with paragraphs 5A(i) or 5A(ii), as the case
may be, then the Second Interest Enhancement Rate shall apply as of the date
such financial



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 3

 

statements and related Officer’s Certificate were due. Any failure by the
Company in making any Interest Enhancement Payment (or any portion thereof) on
any Note for more than five (5) Business Days after the same becomes due and
payable shall constitute an “Event of Default” for purposes of paragraph 7A(ii).

(b) Clause (i)(A) of paragraph 5A is hereby amended and restated in its entirety
to read as follows:

“(i)(A) within (x) 212 days after the end of the first fiscal quarter of the
Company’s 2010 fiscal year, (y) 121 days after the end of the second fiscal
quarter of the Company’s 2010 fiscal year, and (z) 60 days after the end of each
other quarterly fiscal period in each fiscal year of the Company (other than the
last quarterly period), segment reporting, consolidated statements of income and
cash flows and a consolidated statement of shareholders’ equity of the Company
and its Subsidiaries for the period from the beginning of the current fiscal
year to the end of such quarterly period, and a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and prepared in accordance
with GAAP and certified by an authorized financial officer of the Company as
fairly presenting, in all material respects, the consolidated financial position
of the companies being reported on their consolidated results of operations and
changes in financial position, subject to changes resulting from year-end
adjustments and the absence of all required footnotes;”

(c) Clause (ii)(A) of paragraph 5A is hereby amended and restated in its
entirety to read as follows:

“(ii)(A) within 288 days after the end of the Company’s 2009 fiscal year, and
within 105 days after the end of each other fiscal year of the Company, segment
reporting, consolidated statements of income and cash flows and a consolidated
statement of shareholders’ equity of the Company and its Subsidiaries for such
year, and a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding annual audit, all in
reasonable detail and prepared in accordance with GAAP and, as to the segment
reporting and consolidated statements, reported on by independent public
accountants of recognized national standing, selected by the Company whose
report shall be without a “going concern” or like qualification or exception and
without limitation as to scope of the audit;”

(d) Clause (iii) of paragraph 5B is hereby amended and restated in its entirety
to read as follows:

“(iii) Deliver to each holder of a Note, (A) not later than the fifteenth
(15th) and thirtieth (30th) day of each month, a forecast prepared by management
of the Company in a form satisfactory to the Required Holders of the weekly cash
flows of the Company and its Subsidiaries for the periods commencing on Monday
of the immediately succeeding week, and ending 13 weeks thereafter,



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 4

 

together with a statement of the actual cash flows of the Company and its
Subsidiaries since the date of the then-most recently delivered cash flow
forecast and a description of material variances between forecast cash flows and
actual cash flows for such period, and (B) not later than the eighth
(8th) Business Day of each of month, a report of the bookings and backlog of the
Company and its Subsidiaries in a form and containing details satisfactory to
the Required Holders, as of the last day of the immediately preceding month;
and”

(e) Clause (iv) of paragraph 5B is hereby amended and restated in its entirety
to read as follows:

“(iv) No later than 60 days after the end of each fiscal quarter of the Company,
deliver to each holder of a Note an analysis of the material variances between
the forecasts contained in the business plan delivered to the Purchasers by the
Company in August 2010 for such fiscal quarter or other applicable reporting
period and the Company’s actual financial results for such fiscal quarter or
reporting period, in form and substance satisfactory to the Required Holders.”

(f) Paragraph 6A is hereby amended and restated in its entirety to read as
follows:

     “6A. Financial Covenants.

     6A(1). Consolidated Total Debt to EBITDA Ratio.

The Company will not, at any time during the measurement dates set forth below,
permit the ratio of (i) Consolidated Total Debt at such time to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company then most recently ended (“Consolidated Total Leverage Ratio”), to
be greater than the amount set forth opposite such measurement date(s):

 

Period   

Ratio

From 09/30/10 to 12/30/10    12.75:1.00 From 12/31/10 to 03/30/11    7.50:1.00
From 03/31/11 to 06/29/11    6.25:1.00 From 06/30/11 to 09/29/11    4.75:1.00
From 09/30/11 and at all times thereafter    4.00:1.00

     6A(2). Consolidated Tangible Net Worth.

The Company will not, at any time, permit Consolidated Tangible Net Worth to be
less than the sum of (i) the greater of (A) $193,000,000 and (B) 85% of the
Company’s Consolidated Tangible Net Worth as of June 30, 2010, plus (ii) 50% of
the consolidated net income of the Company and its Subsidiaries (but only if a
positive number) for each fiscal quarter of the Company ended after June 30,
2010 through and including the most recently ended fiscal quarter of the Company
at such time, plus (iii) 100% of the net proceeds from any Equity Offering of
the Company consummated after June 30, 2010.



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 5

 

     6A(3). Consolidated Fixed Charge Coverage Ratio.

The Company will not permit the Consolidated Fixed Charge Coverage Ratio
calculated as of the end of each fiscal quarter to be less than the amount set
forth opposite such measurement date(s):

 

Period    Ratio At 6/30/11    1.10:1.00 At 09/30/11 and at the end of each
fiscal quarter thereafter    1.25:1.00

     6A(4). Consolidated Senior Funded Debt to EBITDA Ratio.

The Company will not, at any time during the measurement dates set forth below,
permit the ratio of (i) Consolidated Senior Funded Debt at such time to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company then most recently ended, to be greater than the amount set forth
opposite such measurement date(s):

 

Period    Ratio From 09/30/10 to 12/30/10    12.75:1.00 From 12/31/10 to
03/30/11    7.50:1.00 From 03/31/11 to 06/29/11    6.25:1.00 From 06/30/11 to
09/29/11    4.75:1.00 From 09/30/11 to 12/30/11    4.00:1.00 From 12/31/11 and
at all times thereafter    3.50:1.00

     6A(5). Minimum Consolidated EBITDA.

The Company shall maintain a minimum Consolidated EBITDA equal to or greater
than (i) $3,600,000 for the fiscal quarter ending on September 30, 2010,
(ii) $9,400,000 for the cumulative two fiscal quarters ending on December 31,
2010, and (iii) $18,500,000 for the cumulative three fiscal quarters ending on
March 31, 2011.

     6A(6). Maximum Consolidated Rent and Lease Expense Ratio.

Beginning with the fiscal quarter ending December 31, 2010 and continuing with
each fiscal quarter thereafter, the Company shall not permit the ratio of
(i) Lease Rentals at the end of each such fiscal quarter to (ii) total revenue
of the Company and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP), in each case for the period of four (4) consecutive
fiscal quarters ended as of the end of such fiscal quarter, to exceed 6.00%.”



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 6

 

(g) Paragraph 6K is hereby amended and restated in its entirety to read as
follows:

“ 6K. Compliance with Asset Coverage Ratio.

The Company will not permit at any time the Asset Coverage Ratio to be less than
1.00:1.00. If the Company is out of compliance with this covenant, the Company
may cure the resulting default by repaying Debt of the Company within two
Business Days of learning of such non-compliance in an amount at least
sufficient to bring itself into compliance with this covenant (assuming that
such amount repaid had been in fact repaid on the applicable date of measurement
of this covenant).”

(h) The defined term “Annualized Consolidated EBITDA” appearing in paragraph 10B
is hereby deleted therefrom.

(i) The defined term “Consolidated EBITDA” appearing in paragraph 10B is hereby
amended and restated in its entirety to read as follows:

“ “Consolidated EBITDA” shall mean, for any period of determination, net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for such
period as determined in accordance with GAAP, plus, to the extent deducted in
the calculation thereof, (i) consolidated interest expense, (ii) consolidated
depreciation and amortization expense, (iii) consolidated income tax expense of
the Company and its Subsidiaries, (iv) other expenses in such period reducing
consolidated net income for such period which did not or will not require a cash
settlement in such period or any future period (including but not limited to
impairment charges, costs associated with exit or disposal activities and stock
based compensation), and (v) one-time accounting fees, attorneys fees and
similar costs and expenses actually incurred by the Company in connection with
the internal accounting investigation and the related investigation by the U.S.
Securities and Exchange Commission, as described in the Company’s Form 8-K filed
with the U.S. Securities and Exchange Commission on March 16, 2010, (A) during
its 2010 fiscal year of up to $7,000,000 in the aggregate, and (B) during its
2011 fiscal year of up to $3,500,000 in the aggregate. Consolidated EBITDA shall
not include (a) extraordinary gains; (b) expenses of up to $1,500,000 arising
from the sale of the Company’s Riverside, California facility and the
consolidation of those operations with its Adelanto, California facility and
incurred within 12 months of the sale, so long as the net proceeds received by
the Company from such sale equal or exceed the amount of such expenses; (c) any
gains resulting from the sale or other disposition of capital assets (other than
gains on sales related to the sale-leaseback of equipment or assets sold in the
ordinary course of business); (d) undistributed earnings of non-Subsidiary
investments; (e) gains arising from changes in accounting principals; (f) gains
arising from the write-up of assets (except in the normal course of business
related to accounting reconciliation); (g) any gains resulting from the early
retirement or extinguishment of Debt; (h) any earnings of a Foreign Subsidiary
of the Company to the extent that such Foreign Subsidiary is not at the time
permitted, whether by the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Foreign Subsidiary to convert such earnings into United States



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 7

 

currency or repatriate such earnings to the Company or any other Domestic
Subsidiary which is the parent corporation of such Foreign Subsidiary; and
(i) all items increasing Consolidated Net Income for such period which did not
or will not result in a cash settlement in such period or any future period,
including any gain from the sale of assets. Notwithstanding anything to the
contrary herein, if the Company or a Subsidiary divests itself of a Subsidiary
or a business unit (it being understood and agreed that the sale of real
property no longer used or useful in the ongoing operations shall not be deemed
to constitute the sale of a business unit) or acquires a Person that becomes a
Subsidiary or a group of assets constituting a business unit, in either case
during the relevant period of computation for Consolidated EBITDA, then, solely
for purpose of determining Consolidated EBITDA, such divestiture or acquisition
will be deemed to have been consummated on the first day of the relevant period
of computation; provided that Consolidated EBITDA shall include the operating
results of such a Person or business unit prior to the date of its acquisition
only if such operating results are based on audited financial statements, pro
forma financial reporting for acquisitions or divestitures in accordance with
the requirements of the SEC, or financial statements that are otherwise
reasonably satisfactory to the Required Holders. Unless provided otherwise,
Consolidated EBITDA shall be calculated at any time of determination for the
four consecutive fiscal quarters ended immediately prior to such time.”

(j) The following defined terms are hereby added to paragraph 10B in the proper
alphabetical order to read as follows:

“ “Consolidated Total Leverage Ratio” shall have the meaning specified in
paragraph 6A(1).

“Seventh Amendment Effective Date” shall mean September 16, 2010.”

3. Temporary Modification to Certain Covenants. The Purchasers and the Company
hereby agree that the covenants set forth in paragraphs 5C (Inspection of
Property), 6G (Merger and Consolidation; Transfer of Assets) other than clause
(v) thereof, and 6L (Permitted Acquisitions) shall be construed and interpreted
as if an Event of Default has occurred and is continuing (regardless of whether
an Event of Default has actually occurred and is continuing) until such time as
the Company has delivered an Officer’s Certificate for the fiscal period ended
as of September 30, 2010 pursuant to paragraph 5A of the Note Agreement,
demonstrating compliance with, among other things, the financial covenants
contained in paragraphs 6A and 6K of the Note Agreement as of September 30, 2010
(as such paragraphs 6A and 6K have been modified by this letter agreement). Any
breach of the agreements set forth in this section 3 by the Company or any of
its Subsidiaries shall be an immediate Event of Default.

4. Temporary Modification to Permitted Debt. The Purchasers and the Company
hereby agree that to the extent there is any availability for the incurrence of
additional Debt by the Company or any of its Subsidiaries under clauses (iii),
(vii) and (ix) of paragraph 6D (Other Indebtedness) of the Note Agreement as of
the date hereof, such availability under the foregoing clauses shall be blocked
(and the Company and its Subsidiaries shall not be permitted to avail themselves
of such clauses for the purpose of incurring such additional Debt) until such
time as the Company has delivered an Officer’s Certificate for the fiscal period
ended as of September 30, 2010 pursuant to paragraph 5A of the Note Agreement,
demonstrating compliance with, among other things, the financial covenants
contained in paragraphs 6A and 6K of the Note Agreement as of September 30, 2010
(as such paragraphs 6A and 6K have been modified by this letter agreement). Any
breach of the agreements set forth in this section 4 by the Company or any of
its Subsidiaries shall be an immediate Event of Default.



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 8

 

5. Limitation of Modifications. Each amendment, consent, limited waiver and/or
other modification set forth in this letter agreement shall be limited precisely
as written and shall not be deemed to be (a) an amendment, consent or waiver of
any other terms or conditions of the Note Agreement or any other document
related to the Note Agreement or (b) a consent to any future amendment, consent
or waiver. Except as expressly set forth in this letter agreement, the Note
Agreement and the documents related to the Note Agreement shall continue in full
force and effect.

6. Representations and Warranties. The Company hereby represents and warrants as
follows: (a) no Default or Event of Default has occurred and is continuing
(other than the Defaults or Events of Default which may have existed prior to,
but not after, the effectiveness of this letter agreement), or would result from
the transactions contemplated by this letter agreement; (b) the Company’s
execution, delivery and performance of the Note Agreement, as modified by this
letter agreement, have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any governmental
authority) in order to be effective and enforceable; (c) the Note Agreement, as
modified by this letter agreement, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights or by general principles of equity; and
(d) each of the representations and warranties set forth in paragraph 8 of the
Note Agreement is true, correct and complete as of the date hereof (except to
the extent such representations and warranties expressly relate to another date,
in which case such representations and warranties are true, correct and complete
as of such other date).

7. Conditions to Effectiveness. This letter agreement shall become effective on
the date on which: (a) the Purchasers shall have received a fully executed and
delivered counterpart of this letter agreement executed by the Company; (b) the
Purchasers shall have received a fully executed and delivered copy of the
seventh amendment to Bank Credit Agreement in form and substance satisfactory to
the Purchasers, and each of the conditions precedent in such amendment shall
have been previously or concurrently satisfied; (c) the Company shall have paid
to, or as directed by, PIM in immediately available funds an amendment fee equal
to 0.50% of the principal amount outstanding on the Notes; and (d) the Company
shall have paid Bingham McCutchen LLP (“Bingham”) in immediately available funds
its accrued and unpaid legal fees and expenses (it being understood and agreed
that any amount held by Bingham from the retainer previously paid to Bingham by
the Company shall be applied first to such accrued and unpaid legal fees, with
the Company paying Bingham the balance, if any, in immediately available funds).

8. Release; Covenant Not to Sue.

(a) The Company hereby absolutely and unconditionally waives, releases, remises
and forever discharges the Purchasers, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated
corporations, related funds, insurers, indemnitors, officers, directors,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys, and each of their respective successors and assigns (each a “Released
Party”), from



--------------------------------------------------------------------------------

Northwest Pipe Company

September 16, 2010

Page 9

 

any and all claims, suits, investigations, proceedings, demands, obligations,
liabilities, damages, losses, costs, expenses, or causes of action of any kind,
nature or description, whether based in law, equity, contract, tort, implied or
express warranty, strict liability, criminal or civil statute, common law, or
under any state or federal law or otherwise, of any kind or character, known or
unknown, past or present, liquidated or unliquidated, suspected or unsuspected,
which the Company has had, now has, or might hereafter have, or has made claim
to have against any such Released Party with respect to the Note Agreement, the
Notes or any other Transaction Document that, in each case, involve events, acts
or omissions that have taken place on or before the date hereof, or with respect
to the lender-borrower relationship evidenced by the Transaction Documents with
respect to acts, omissions or events that have taken place on or before the date
hereof. It is the intention of the Company in providing this release that the
same shall be effective as a bar to each and every claim, demand and cause of
action specified, and in furtherance of this intention it waives and
relinquishes all rights and benefits under Section 1542 of the Civil Code of the
State of California (or any comparable provision of any other applicable law),
which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Company acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. The Company understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(b) The Company, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Person pursuant to the above release. The Company further agrees that it
shall not dispute the validity or enforceability of the Note Agreement, any of
the Notes or any of the other Transaction Documents or any of its obligations
thereunder. If the Company, or any of its successors, assigns or other legal
representations violates the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by such Released
Party as a result of such violation.

9. Counterparts. This document may be executed in multiple counterparts, which
together shall constitute a single document.

10. Governing Law. This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of New York, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

[Remainder of the page intentionally left blank.]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely, PURCHASERS PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

 

Title:   Vice President

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

 

Title:   Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:   PRUDENTIAL INVESTMENT
MANAGEMENT, INC., AS INVESTMENT MANAGER By:  

 

Title:   Vice President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first appearing above:

 

NORTHWEST PIPE COMPANY, an Oregon corporation By:  

 

Name:   Stephanie J. Welty Title:  
Senior Vice President and Chief Financial Officer